Edison avenue is a public and much traveled street in the city of Schenectady, fifty feet wide, with a sidewalk on each side. It runs approximately north and south and crosses at right angles and at grade the single-track railroad of the defendant. East of the crossing the track is straight for upwards of seven hundred feet and is elevated above the adjacent land from six to eight feet. To an observer standing at the crossing, or within twenty feet north thereof, the track *Page 504 
towards the east is plainly visible, by daylight, for a distance of about one thousand feet. At about half-past six in the evening of October 17, 1895, the plaintiff's intestate, who was a sober and industrious man about forty years of age, and in full possession of his faculties, was driving from the north on Edison avenue towards the crossing in question. When seen about three hundred feet north of the crossing, he was seated on a high seat at the front end of a two-horse market wagon, driving his team of two horses on a walk. When he was about fifteen feet from the crossing and his horses somewhat nearer, he stopped to enable a train of the defendant, consisting of a locomotive, tender and eight or ten freight cars, which was rapidly approaching from the east, to pass by. The night was cloudy and dark, with neither moon nor stars visible. There was no flagman at the crossing nor light near it. The freight train made a loud noise and after it had reached a point about one hundred feet west of the crossing the decedent said "Get up;" the team started, and as he was thus driving across the track he was struck by an engine following a short distance behind the train and instantly killed. His head was found eighty feet and his body one hundred feet west of the crossing. This engine was not running on regular time, but was backing "wild" from the east at from twenty-five to thirty miles an hour, with a lighted headlight on the east end but no light on the west end, and without ringing the bell or sounding the whistle. The freight train was about two hundred feet ahead of the engine and the loud noise made by it was audible when the engine reached the crossing. There was no evidence tending to show that the decedent either looked or listened, and it did not appear whether he was familiar with the crossing or not. A witness, whose eyesight and hearing were good, was walking on the sidewalk close to the decedent as he drove along the street. Both stopped and waited for the freight train to pass. As the decedent started to drive over the track the witness walked alongside and, as he testified, listened and looked to the east all the time as he went forward to the track, but *Page 505 
neither saw nor heard anything of the approaching engine until the crash came. He heard the noise of the train passing on to the west, but did not see nor hear the engine coming on from the east, although he was where he could have seen it if it was visible, and could have heard it if it was audible above "the roar of the train."
These leading facts, which might have been found from the evidence, justified the trial judge in submitting the case to the jury. There was a sharp conflict in the testimony, but the affirmance by the Appellate Division, although not unanimous, places it beyond our power to weigh the evidence. Our power of review in this regard extends no farther than to inquire whether there is any evidence which would warrant a reasonable man in finding the facts in accordance with the theory of the plaintiff.
If the defendant, as the jury might have found from the evidence, backed its locomotive over the crossing in question at a high rate of speed, during a dark night, with no light on the end of the tender and without giving any warning of its approach, although it was but a short distance behind a train going in the same direction on the same track, it failed to discharge the duty which it owed to the decedent, of exercising reasonable care to protect him from injury. (Brown v. N.Y.C.R.R., 32 N.Y. 597;Pruey v. N.Y.C.  H.R.R.R. Co., 41 App. Div. 160; 166 N.Y. 616. ) If this was the sole cause of his death, the defendant is liable. If, however, his own negligence was a contributing and proximate cause, the defendant is not liable.
While the general rule requires a traveler upon a public highway, who is about to cross at grade the track of a railroad, to both look and listen in order to learn whether a train is approaching, it is applied only "when it appears from the evidence that he might have seen, had he looked, or might have heard, had he listened." (Smedis v. Brooklyn  Rockaway B.R.R.Co., 88 N.Y. 14, 20; Thompson v. N.Y.C.  H.R.R.R. Co.,
110 id. 637; Palmer v. N.Y.C.  H.R.R.R. Co., 112 id. 234, 243;Pruey v. N.Y.C.  H.R.R.R. *Page 506 Co., 41 App. Div. 160; 166 N.Y. 616.) He is not required to look or listen when neither would do any good, and such, as the jury might have found, was the situation when the decedent met his death. The fact that an observer in the possession of all his faculties, who was very near the decedent and walked alongside as he drove from the point where he stopped until he reached the track, and looked and listened all the time, but did not see or hear the approaching engine, is some evidence when considered in connection with the surrounding circumstances, that if the decedent had looked and listened he would neither have seen nor heard.
We find no error in the record before us, except the following, which compels us to reverse the judgment.
In the body of his charge the trial judge instructed the jury as follows: "You cannot find the defendant liable unless you find that the deceased at the time did look and listen, did exercise the vigilance which the law casts upon him to protect himself in that respect. You cannot find that fact simply from the presumption that a man will use such care to preserve his own life, because human experience demonstrates that men at times will be careless, and that men at times are killed by reason of their carelessness. For that reason the law casts the burden upon the plaintiff of showing that at the time the deceased lost his life he had exercised that care which the law says he must exercise, namely, to be vigilant as he approached that crossing. Is that shown by the evidence in this case? It is for you to say. You cannot determine it simply from the fact that he was killed, but you have the right to take all the circumstances into consideration. You cannot determine it simply from the fact that a witness upon the sidewalk looked and listened and say from that that had the deceased looked and listened he would not have seen this approaching train or would not have heard it, but take all these circumstances into consideration and determine whether or not he did look and listen, and determine whether or not he could have seen or heard that approaching train had he done so." The defendant excepted "to the court's submitting to *Page 507 
the jury to find as a fact from all the evidence whether the deceased did in fact look and listen." At the request of the defendant's counsel the court charged that "the fact that the witness Wrobleskie looked in the direction from which this engine came and saw nothing does not prove that the deceased, nearer to the track and seated in a wagon, in the manner testified to, would not have seen the approaching engine in time to have avoided it had he looked in that direction; nor does the fact that he said that he listened and heard nothing prove that the deceased, situated as he was, would not have heard the engine approaching had he listened." After charging this request in the language of the defendant's counsel, the court added: "The effect of that is that the witness says he looked and listened, but that does not establish as a fact that had the deceased looked and listened he would not have seen or heard." At the request of the counsel for the plaintiff the court charged that if the jury "find that the deceased could not have seen the engine even if he had looked and could not have heard it even if he had listened, that it is for them to say under those circumstances whether he was negligent in not seeing or hearing." After charging this request, the court added: "Of course, if it would not have done him any good to have looked or listened, then it does not injure the plaintiff's case if he did not look or listen." As already stated, we think the evidence justified the trial judge in submitting to the jury the question whether, if the deceased had looked and listened he could have seen or heard the approaching engine. He had no power, however, to permit the jury to find that the decedent did in fact look or listen, because there was no evidence, express or circumstantial, warranting the inference that he did either. From the fact that the court submitted this question to them, the jury had the right to assume and are presumed to have assumed that there was evidence in the case from which they could infer that the decedent looked and listened. They were not told what it was and were left to speculate upon the subject. While they may have found that if the decedent had looked and listened he *Page 508 
could not have seen or heard, which would support the verdict, they may have found instead that the deceased did in fact look and listen. The trial judge having told them that they might so find, we are unable to say they did not so find; hence, the verdict may be predicated upon a finding that is not warranted by the evidence. The error was not cured by charging the plaintiff's request, because that did not withdraw the previous erroneous instruction, but simply submitted an additional question for the jury to pass upon, leaving them still at liberty to base a verdict for the plaintiff on a proposition unsupported by evidence. For this error the judgment must be reversed and a new trial granted, with costs to abide the event. This conclusion makes it unnecessary to pass upon the effect of that part of the notice of appeal relating to the order. The appeal from the order should be dismissed, without costs, and the motion to amend the notice of appeal denied, without costs. (Hoffman v. ManhattanRy. Co., 149 N.Y. 599.)
PARKER, Ch. J., O'BRIEN, BARTLETT, HAIGHT and MARTIN, JJ., concur; LANDON, J., not sitting.
Judgment reversed, etc.